                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. CV 19-0564-DMG (DFM)                                          Date: April 25, 2019
    Title   Phyllis D. Scott v. Housing and Urban Development, et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                         Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause


            On February 13, 2019, the Court ordered Plaintiff to serve promptly all named
       defendants in this case, and once completed, to file with the Court a copy of the proof of
       service. See Dkt. 5. Plaintiff has not done so. Accordingly, within fourteen (14) days of the
       date of this order, Plaintiff is ORDERED to show good cause in writing why the Court
       should not dismiss this action for failure to prosecute. Plaintiff is expressly warned that
       if she fails to file a timely response to this Order, the Court may recommend dismissal of
       this action for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                                Page 1 of 1
